Citation Nr: 1422691	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-19 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for migraine headaches.

2.  Whether new and material evidence has been received to reopen a claim for service connection for sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel



INTRODUCTION

The Veteran had active service in the United States Marine Corps from July 1975 to July 1978.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Baltimore, Maryland.  

The Board recognizes that, in addition to the above-captioned issues, the Veteran has raised an original claim for service connection for bladder cancer, to include as secondary to water contamination at the United States Marine Corps Base Camp Lejeune in North Carolina.  See January 2013 Statement in Support of Claim.  However, that claim has not yet been developed for appellate review and the Board is without jurisdiction to adjudicate it in the first instance.  Accordingly, the Board has no discretion but to refer that issue to the Agency of Original Jurisdiction (AOJ) for appropriate action.


FINDINGS OF FACT

1.  In a January 2004 rating decision, the AOJ denied service connection for migraine headaches and sinusitis.

2.  The Veteran did not submit a timely notice of disagreement, nor did he otherwise signal that he intended to appeal the January 2004 rating decision.

3.  Evidence received since the January 2004 rating decision is cumulative or redundant of the evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claims of entitlement to service connection for migraine headaches and sinusitis.



CONCLUSIONS OF LAW

1.  The January 2004 rating decision denying service connection for migraine headaches and sinusitis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).

2.  New and material evidence has not been received to reopen the claims of service connection for migraine headaches and sinusitis and therefore those issues remain denied.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties under the Veterans Claims Assistance Act of 2000 (VCAA)

VA has satisfied its duties to notify the Veteran under 38 U.S.C.A. § 5103A(a) through correspondence dated in December 2008.  That correspondence not only comported with the general notice provisions outlined in Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess v. Nicholson, 19 Vet. App. 473 (2006), but also satisfied the particular VCAA requirements governing petitions to reopen set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VA has also satisfied its duties to assist the Veteran in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Specifically, the AOJ has obtained copies of his service treatment and personnel records, as well as all post-service records that he has identified in support of his petition to reopen his migraine headaches and sinusitis claims.  The Veteran has not referenced, and the record has not otherwise revealed, any pertinent documentation that remains outstanding in this appeal.

In addition to obtaining relevant service and post-service records, the duty to assist includes providing an examination when necessary to support a claim.  In this case, however, the Board has decided not to grant the Veteran's petition to reopen his previously denied claims.  As such, there is no need to schedule him for a VA examination with respect to those issues.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007) (noting that VA does not have a duty to provide an examination if a claim is not reopened).  

Nor is there any need to schedule the Veteran for a Board hearing as he has expressly waived his right to testify before a Veterans Law Judge.  See June 2011 Substantive Appeal (declining invitation to appear for a Board hearing).  Moreover, there have been no allegations or demonstrations of due process violations throughout the entirety of this appeal.  Therefore, absent other evidence to the contrary, the Board is satisfied that VA has met its duties to notify and assist the Veteran such that appellate review may now proceed.

II.  Petition to Reopen

The Veteran seeks service connection for migraine headaches and sinusitis.  Notably, however, he filed prior claims for those conditions, which were denied by the AOJ in a January 2004 rating decision that is now final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 38 C.F.R. §§ 3.104, 20.1110, 20.1103.  As such, those issues may only be reopened if new and material evidence is received.  

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013); see also Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  When evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should consider whether such evidence, in its entirety, could at least trigger the duty to assist by providing a medical opinion.  Shade, 24 Vet. App. at 117.  Moreover, when determining whether a claim should be reopened, the credibility of any newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, the Board finds that new and material evidence has not been submitted that is sufficient to reopen the Veteran's migraine headaches and sinusitis claims.  

In reaching this determination, the Board considers it significant that the Veteran not only failed to raise any specific theories of entitlement with respect to his original claims for service connection but also has declined to present any evidence or argument that would support reopening those issues.  Moreover, as was the case at time of the initial rating decision, the current record is wholly devoid of any complaints or clinical findings of migraine headaches or sinusitis, either during the Veteran's active service or at any time thereafter.  Accordingly, the original basis for denying each of his claims - a lack of current disability and in-service nexus - remains as valid now as when those issues were first adjudicated.

Indeed, the only medical evidence added to the claims file since the previous adjudication is a record of the influenza vaccinations administered to the Veteran by his local VA medical center.  Such a vaccination history, standing alone, fails to establish a current diagnosis, or a connection to service, with respect to either condition on appeal.  As such, the Board finds that, while the Veteran's recently received VA vaccination record is new, it does to rise to the level of material evidence that is sufficient to reopen either of his previously denied claims. 

Similarly, the Board finds that the Veteran's recent written statement, confirming his dates of service at Marine Corps Base Camp Lejeune, is new, but not material.  See February 2014 Statement in Support of Claim (indicating that the Veteran "was stationed at Camp Lejeune [throughout his] entire tour from 1975 until 1978").  In this regard, the Board acknowledges that, since the previous denial of the Veteran's claims, VA has conceded that residents and employees of Camp Lejeune between August 1953 and December 1987 were potentially exposed to contaminated drinking water.  See Veterans Benefits Administration Fast Letter 11-03 (January 11, 2011).  Nevertheless, the list of recognized diseases associated with such exposure does not include migraine headaches or sinusitis.  See VA's Adjudication Procedures Manual, M21-1MR Part IV Subpart ii Chapter 2 Section C.12(f).  Moreover, a comprehensive assessment, conducted by the Agency for Toxic Substances and Disease Registry and referenced in the M21-1MR, has revealed that adults stationed at Camp Lejeune were unlikely to experience any adverse health effects related to drinking water at that military installation.  

Tellingly, the Veteran himself has neither asserted nor shown that his tour of duty at Camp Lejeune bears any relation to his current appeal.  To the contrary, he has expressly reserved such contentions to support his claim for bladder cancer, an issue which, as noted in the Introduction, has yet to be decided in the first instance.

In summary, the Board finds that there has been no evidentiary submission that may be considered new and material with respect to the Veteran's migraine headaches and sinusitis claims.  Nor has there been any intervening substantive change in law creating a new course of action with respect to those issues.  See Routen v. West, 142 F.3d 1434, 1440 (1998).  It follows that the Veteran's petition to reopen those previously denied claims for service connection must be denied.


ORDER

New and material evidence having not been presented, the Veteran's claim for service connection for migraine headaches remains denied.  

New and material evidence having not been presented, the Veteran's claim for service connection for sinusitis remains denied.  



________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


